DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s Amendments and Remarks filed on 3/31/2021.
Claim(s) 1, 4, 7-11, 14-20 is/are amended.	
Claim(s) 1-20 is/are pending in this Office Action.
Claim Objections
Applicant’s amendments filed 3/31/2021, hereafter referred to as Applicant’s amendments, to overcome the claim objections of the non-final rejection mailed 1/1/2021, hereafter referred to as the non-final rejection, have been approved. The objection has been removed. 
Claim Rejections - 35 USC § 112
Applicant’s amendments to overcome 35 USC 112(b) rejections of the non-final rejection have been approved. The rejections have been removed. 
Applicant’s amendments to overcome 35 USC 112(d) rejections of the non-final rejection have been approved. The rejections have been removed. 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Dahle et al. (US 2018/0208209 A1), hereafter referred to as Al-Dahle, in view of Beaurepaire et al. (US 2020/0079396 A1), hereafter referred to as Beaurepaire.
Regarding claims 1, 11, and 16, Al-Dahle teaches a system comprising: one or more processors (“processors 610”, Fig. 6) of a computing system (“computer system 600”, Fig. 6) of a vehicle (“vehicle 100”, Fig. 1) and one or more computer-readable non-transitory storage media (“memory 620”, Fig. 6, “Various embodiments may further include receiving, sending or storing instructions and/or data implemented in accordance with the foregoing description upon a computer-accessible medium…a computer-accessible medium may include a non-transitory, computer-readable storage medium”, para. 0084) in communication with one or more of the processors, the one or more computer-readable non-transitory storage media including instructions (“program instructions”, “System memory 620 may be configured to store program instructions, data, etc. accessible by processor 610”, para. 0078, see also “instructions”, para. 0084 citation above) that, when executed by the one or more processors, are configured to cause the system to perform a method (“any component, action, or functionality described above with respect to FIG. 1 through 5 may be implemented on one or more computers configured as computer system 600 of FIG. 6”, para. 0076, “The methods described herein may be implemented in software, hardware, or a combination thereof, in different embodiments.”, para. 0084), said method comprising: 
determining an external environment (“an external environment in which the vehicle is located”, see para. 0062 citation below) of the vehicle based on data (“external sensor data”, see para. 0062 citation below) received from external environments sensors (“external sensor devices 113”, Fig. 1, “one or more sensor devices”, see para. 0062 citation below) of the vehicle
(“Vehicle 100 includes a set of one or more external sensor devices 113, also referred to as external sensors 113, which can monitor one or more aspects of an external environment relative to the vehicle 100…One or more of external sensor devices 113 can generate sensor data associated with an environment as the vehicle 100 navigates through the environment.”, para. 0028,
“FIG. 4 illustrates monitoring occupancy of a vehicle interior and generating a comfort profile based on vehicle navigation concurrent with the monitored vehicle occupants, according to some embodiments.”, para. 0061, “At 401, one or more instances of sensor data, generated by one or more sensor devices included in a vehicle, are received and processed at the ANS…Sensor data can include external sensor data which sensor data representations of one or more portions of an external environment in which the vehicle is located.”, para. 0062); 
generating a plurality of proposed vehicle actions (“driving control parameters 330”, Fig. 3, see “driving control parameters”, para. 0031 citation below) associated with vehicle status data (“detected occupants of the vehicle at 410”, see para. 0069 citation below) based on the external environment sensors (“based on sensor data received from external sensors 113”, see para. 0031 citation below)
(“ANS 110 includes a navigation control module 124 which is configured to generate control element signals, which can be executed by particular control elements 112 to cause the vehicle 100 to be navigated along a particular driving route, based on sensor data received from external sensors 113. In some embodiments, module 124 generates control element signals which cause the vehicle 100 to be navigated according to a selected comfort profile…Generating control element commands based on driving control parameters of a comfort profile can be referred to as navigating a vehicle according to a driving “style” specified by the parameter values of the various driving control parameters included in a selected comfort profile.”, para. 0031,
“As referred to herein, a specified driving style includes a set of driving control parameters, each specifying a separate parameter value, which collectively specify a style via which a vehicle is to be navigated.”, para. 0049, 
“FIG. 5 illustrates autonomously navigating a vehicle according to a selected comfort profile, according to some embodiments.”, para. 0068, “At 502, based on a determination, at 420 in FIG. 4, that autonomous navigation of a vehicle which includes the occupants detected at 410 is commanded, a comfort profile which includes occupant profiles that correspond to the detected occupant profiles generated based on the detected occupants of the vehicle at 410 is selected.”, para. 0069); 
determining a respective comfort level (“separate parameter value”, see para. 0049 citation below and each of “parameter values 342”, see para. 0056 citation below and Fig. 3) for each proposed vehicle action (“vehicle straight-line acceleration rate 332, vehicle turning rate 334, vehicle lane-change rate 336, vehicle suspension stiffness 338, and vehicle traction control mode 339”, Fig. 3) of the plurality of proposed vehicle actions based on the external environment of the vehicle and the vehicle status using a model (“comfort profile database 300”, Fig. 3)
(“A navigation control module which autonomously navigates a vehicle according to a comfort profile can generate control element commands which cause the vehicle to be navigated along a driving route according to the various parameter values of the various driving control parameters included in the comfort profile, such that the vehicle is navigated according to the "driving style" specified by the comfort profile.”, para. 0049, 
“As shown, the parameters 330 include vehicle straight-line acceleration rate 332, vehicle turning rate 334, vehicle lane-change rate 336, vehicle suspension stiffness 338, and vehicle traction control mode 339…When profile 310 is selected, the navigation control system included in a vehicle generates control element commands which command control elements in the vehicle to navigate the vehicle according to the parameter values 342 of some or all of the parameters 330.”, para. 0055),
wherein the model is trained using records (“comfort profiles 310”, Fig. 3, see “508”, Fig. 5 and para. 0071-0074, wherein the “update” which occurs in “508” corresponds to Applicant’s “training”) of performed vehicle actions, wherein each of the records for each performed vehicle action comprises vehicle status data (“particular occupant type 324” and “particular position 326”, Fig. 3), and a perceived passenger comfort level (wherein “one or more particular driving control parameters” are updated based on  “a stress level of an occupant”, see para. 0072 and 0073 citations below, wherein the “a stress level of an occupant” corresponds to Applicant’s “perceived passenger comfort level”) for the performed vehicle action
(“FIG. 3 illustrates a block diagram schematic of a comfort profile database…As shown, database 300 includes a set of comfort profiles 310 which each associate a particular driving style, specified by various driving control parameters which each specify various particular parameter values”, para. 0047-0048, 
“An occupant profile 320 can include a limited selection of occupant parameters 322, 324, 326…The profile can include another associated occupant profile 320 which specifies an occupant associated with a particular occupant type 324 of a human occupant associated with a particular age range and being located in a particular position 326 in the vehicle interior which corresponds to a front-passenger position in the vehicle interior.”, para. 0052, 
“Determining a stress level of an occupant, including determining an elevated stress level, can be based on processing sensor data representations of an occupant can comparing one or more aspects of the representation with stored representations which are associated with various stress levels.”, para. 0072, “the one or more particular driving control parameters can be updated based on the detection.”, para. 0073);
selecting a vehicle action (“one or more driving control parameters”, see para. 0070 citation below) from the plurality of proposed vehicle actions based on the determined respective comfort level (“according to the selected comfort profile”, see para. 0070 citation below)
(“At 504, the vehicle is navigated along one or more driving routes according to the selected comfort profile. Navigating a vehicle according to a selected comfort profile includes generating control element commands which cause control elements of a vehicle to navigate the vehicle along a driving route in conformance to one or more driving control parameters included in the selected comfort profile.”, para. 0070); and
causing the vehicle to perform the selected vehicle action (this limitation is met in “504”, “cause control elements of a vehicle to navigate the vehicle along a driving route in conformance to one or more driving control parameters”, see para. 0070 citation above).

Al-Dahle does not explicitly teach wherein each of the records for each performed vehicle action further comprises external environment data. However, Al-Dahle teaches “external sensor devices 113 which can monitor one or more aspects of an external environment relative to the vehicle 100…and can generate sensor data associated with an environment as the vehicle 100 navigates through the environment.”, para. 0028.

one or more processors (“processors 1802”, Fig. 18) of a computing system (“computer system 1800”, Fig. 18) of a vehicle (“vehicle 101”, Fig. 1) and one or more computer-readable non-transitory storage media (“storage device 1808”, Fig. 18) in communication with one or more of the processors, the one or more computer-readable non-transitory storage media including instructions (“a non-volatile (persistent) storage device 1808..for storing information, including instructions”, para. 0130) that, when executed by the one or more processors, are configured to cause the system to perform a method (“FIG. 18 illustrates a computer system 1800 upon which an embodiment of the invention may be implemented. Computer system 1800 is programmed (e.g., via computer program code or instructions) to generate a passenger-based driving profile as described herein”, para. 0127), said method comprising: 
determining a respective comfort level (“comfort and/or discomfort level”, see para. 0060 citation below) for each proposed vehicle action (“vehicle behaviors 703a-703n”, Fig. 7) of a plurality of proposed vehicle actions (“vehicle behaviors 703”, see para. 0059 citation below) using a model (“passenger profile platform 111”, Fig. 3, “the passenger profile platform 111 performs the functions associated with generating and using a passenger profile according to the embodiments described herein”, para. 0045) 
(“FIG. 7 is a diagram illustrating an example structure of a passenger profile, according to one embodiment. In the example of FIG. 7, the passenger profile 701 stores data records for vehicle behaviors 703a-703n (also collectively referred to as vehicle behaviors 703).”, para. 0059),
“The passenger profile generator 305 then associates the detected user reaction (e.g., comfort and/or discomfort level) with each corresponding vehicle driving behavior 703 and/or each context 705 in the passenger profile 701”, para. 0060),
(“passenger profile 701”, Fig. 7) of performed vehicle actions, wherein each of the records for each performed vehicle action comprises external environment data (“contexts 705”, Fig. 7, “such as but not limited to a road link/segment in street network, a weather condition, a traffic condition,…an external context…As other examples, the contextual parameters can include a visibility of oncoming traffic, a line-of-sight of the user, and/or any other detectable or reported contextual parameter.”, see para. 0059 citation below)
(“Each vehicle behavior 703 can be fused with one or more contexts 705a-705m (also collectively referred to as contexts 705…each context 705 can be based one or more contextual parameters that corresponds to a detected driving behavior. In other words, the at least one driving behavior can be included in the passenger profile with respect to a contextual parameter such as but not limited to a road link/segment in street network, a weather condition, a traffic condition,…an external context…As other examples, the contextual parameters can include a visibility of oncoming traffic, a line-of-sight of the user, and/or any other detectable or reported contextual parameter.”, para. 0059) 

Both Al-Dahle and Beaurepaire teach systems configured to determine respective comfort levels for each of a plurality of proposed vehicle actions using a model trained using records comprising preformed vehicle actions. Al-Dahle teaches wherein the records comprise at least “particular occupant type 324”, “particular position 326” (Fig. 3), and “one or more particular driving control parameters” (para. 0072 and 0073), while Beaurepaire teaches wherein the records comprise at least “contexts 705” (Fig. 7) configured as external environment data (para. 0059). Thus, all of the components are known in Al-Dahle and Beaurepaire. It would have been obvious to one of ordinary skill in the art at the time of filing to combine the inventions of Al-Dahle and Beaurepaire so that the records comprise both teachings to achieve the predictable result of each record corresponding to an external parameter, as KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Regarding claims 2, 12, and 17, Al-Dahle further teaches wherein the selected vehicle action is selected based further on a ride preference (“driving style”, see para. 0048 citation below) of a passenger (“occupant”, see para. 048 citation below) of the vehicle 
(wherein “the vehicle is navigated along one or more driving routes according to the selected comfort profile e”, see para. 0070 citation above in the rejection to claims 1, 11, and 16, “As shown, database 300 includes a set of comfort profiles 310 which each associate a particular driving style, specified by various driving control parameters which each specify various particular parameter values, with a particular occupancy of a vehicle, specified by various occupant profiles which each specify aspects of a separate occupant of the vehicle interior.”, para. 0048).

Regarding claims 3, 13, and 18, Al-Dahle further teaches wherein the ride preference is generated using a model for inferring a ride preference (“driving style”, see para. 0048 citation above in the rejections to claims 1, 11, and 16) based on an identity (“associate occupant type 414” and “identify occupant identities 416”, Fig. 4), of the passenger of the vehicle, wherein the model is trained using the records of performed vehicle actions (wherein the “driving style” is comprised by the “comfort profile” generated for the “detected occupant”, see para. 0064 citation below).
(“At 410, based on processing sensor data at 401, one or more occupants located in the vehicle interior are detected…identifying one or more given occupants includes, for each occupant…associating an occupant type 414 with the occupant…In some embodiments, detecting an occupant includes identifying a particular occupant identity 416 of the occupant.”, para. 0063, “Detecting an occupant can include generating a detected occupant profile associated with the detected occupant.”, para. 0064).

Regarding claims 4, 14, and 19, Al-Dahle further teaches wherein the selected vehicle action is selected from the plurality of proposed vehicle based further on a determination (“Yes” at “420”, Fig. 4) that the selected vehicle action will be used to mitigate an incident detected in the external environment (see para. 0024 and 0025 citations below, wherein the “vehicle 100” is operated autonomously using “sensor data” to control the vehicle through the environment, Al-Dahle does not explicitly teach “an incident”, however, this limitation is inherent, as autonomous vehicles continuously use sensor data to avoid obstacles, i.e., collisions)
(“Vehicle 100 includes an autonomous navigation system (ANS) 110 which is configured to autonomously generate control element signals which cause the vehicle 100 to be autonomously navigated along a particularly driving route through an environment…ANS 110 is communicatively coupled to at least some of the control elements 112 of the vehicle 100 and is configured to control one or more of the elements 112 to autonomously navigate the vehicle 100.”, para. 0024, “Sensor data generated by one or more sensor devices 113 can be communicated to ANS 110 as input data, where the input data can be used by the ANS 110, when autonomously navigating the vehicle 100, to generate control element signals which, when executed by control elements 112, cause the vehicle 100 to be navigated along a particular driving route through the environment.”, para. 0028, “At 420, a determination is made regarding whether the vehicle is being navigated via autonomous driving control. If so, the vehicle is autonomously navigated according to one or more comfort profiles, as shown and discussed further with regard to FIG. 5.”, para. 0065). 

Regarding claims 5, 15, and 20, Al-Dahle further teaches wherein: 
after the selected vehicle action has been performed by the vehicle, receiving an indication of a perceived comfort level (“indications of feedback”, see para. 0071 citation below) for the selected vehicle action from a passenger (“one or more of the occupants”, see para. 0071 citation below) of the vehicle
(“At 506, the occupants of the vehicle are monitored, via processing sensor data generated by one or more sensor devices, for indications of feedback with regard to the navigating at 504. The monitoring can include determining whether one or more of the occupants is determined to be associated with elevated stress levels concurrently with the navigation of the vehicle according to the selected comfort profile.)”, para. 0071).

Regarding claim 6, Al-Dahle further teaches wherein the records of performed vehicle actions comprise vehicle actions performed by autonomous vehicles (see para. 0024 citation below), non-autonomous vehicles, or simulated vehicles
(“Vehicle 100 includes an autonomous navigation system (ANS) 110 which is configured to autonomously generate control element signals which cause the vehicle 100 to be autonomously navigated along a particularly driving route through an environment…ANS 110 is communicatively coupled to at least some of the control elements 112 of the vehicle 100 and is configured to control one or more of the elements 112 to autonomously navigate the vehicle 100. Control of the one or more elements 112 to autonomously navigate the vehicle 100 can include ANS 110 generating one or more control element commands, also referred to herein interchangeably as control element signals.”, para. 0024).

Regarding claim 7, Beaurepaire further teaches wherein the external environment data for a performed vehicle action in the records for the performed vehicle actions comprises: 
data collected by an external environment sensor (“sensors”, see para. 0057 citation below) associated with a vehicle (“the vehicle”, see para. 0057 citation below) that performed the vehicle action at a time associated with the vehicle action;
(“the passenger profile generator 305 processes one or more features of the at least one driving behavior, the reaction, the vehicle, the contextual parameter, or a combination thereof using a machine learning model to determine one or more driving scenarios to include or exclude in the passenger profile. The features, for instance, can include any of the characteristics or values determined from the vehicle or user sensor data, the vehicle or user sensor data itself, related contextual parameters, characteristics of the user/vehicle/sensors, and/or the like.”, para. 0057); 
a representation of the external environment (“street network or map data”, “weather”, “traffic conditions”, see para. 0056 citation below), of the vehicle that performed the vehicle action at the time associated with the vehicle action
(“the passenger profile generator 305 can map match the driving behavior to the portions of the street network or map data…on which the driving behavior occurred. Other contextual parameters or data can also be fused such as but not limited to weather, traffic conditions, and/or any other detectable contexts inside or outside the vehicle.”, para. 0056); or 
communication data transmitted or received by a communication module (“sensors”, see para. 0100 citation below) of the vehicle that performed the vehicle action or by a vehicle management system at the time associated with the vehicle action
(“In one embodiment, the vehicle 101 is configured with various sensors for generating or collecting vehicular sensor data indicating driving behavior, user sensor data indicating user reactions to driving behaviors, related contextual data, geographic/map data, etc. In one embodiment, the sensed data represent sensor data associated with a geographic location or coordinates at which the sensor data was collected. In this way, the sensor data can be map matched to a street network or digital map of the geographic database 105. By way of example, the sensors may include a radar system, a LiDAR system, a global positioning sensor for gathering location data…, a network detection sensor for detecting wireless signals or receivers for different short-range communications…, temporal information sensors, a camera/imaging sensor for gathering image data, an audio recorder for gathering audio data, velocity sensors mounted on steering wheels of the vehicles, switch sensors for determining whether one or more vehicle switches are engaged.”, para. 0100).

Regarding claim 8, Al-Dahle further teaches wherein the vehicle status data comprises: 
a kinematic property of a vehicle; 
an occupancy of a vehicle (“particular occupant type 324” and “particular position 326”, Fig. 3, see para. 0052 citation above in the prior art rejection to claim 1); or 
a communication status of a vehicle.

Regarding claim 9, Al-Dahle further teaches wherein the model for predicting comfort levels of proposed vehicle actions is retrained (wherein the “one or more particular driving control parameters can be updated”, see para. 0073 citation below) by: 
comparing the determined respective comfort level (“the one or more particular driving control parameters”, see para. 0071 citation below) for one or more of the vehicle actions to the perceived comfort level (“indications of feedback”, see para. 0071 citation below) of the record of the vehicle action
(“At 506, the occupants of the vehicle are monitored, via processing sensor data generated by one or more sensor devices, for indications of feedback with regard to the navigating at 504. The monitoring can include determining whether one or more of the occupants is determined to be associated with elevated stress levels concurrently with the navigation of the vehicle according to the selected comfort profile.”, para. 0071,
“In response to detection of elevated occupant stress levels concurrently with navigating the vehicle according to one or more particular driving control parameters of the selected comfort profile, the one or more particular driving control parameters can be updated based on the detection.”, para. 0073).

Regarding claim 10, Al-Dahle further teaches wherein selecting the vehicle action from the plurality of proposed vehicle actions based on the determined comfort level comprises: 
Identifying an expected comfort level (“elevated stress”, see para. 0073 citation below) of a passenger (“an occupant”, see para. 0073 citation below) of the vehicle
(“At 506, the occupants of the vehicle are monitored, via processing sensor data generated by one or more sensor devices, for indications of feedback with regard to the navigating at 504. The monitoring can include determining whether one or more of the occupants is determined to be associated with elevated stress levels concurrently with the navigation of the vehicle according to the selected comfort profile.”, para. 0071); and
comparing the determined respective comfort level (“one or more particular driving control parameters”, para. 0073) of each proposed vehicle action of the plurality of proposed vehicle actions to the expected comfort level
(“The one or more particular driving control parameters can be updated based on the detection. For example, where elevated stress associated with an occupant concurrently with accelerating the vehicle according to an acceleration driving control parameter of the selected comfort profile is detected, via sensor data processing, the acceleration driving control parameter can be updated to specify a reduced level of acceleration, such that navigating the vehicle according to the updated acceleration driving control parameter includes accelerating the vehicle at a reduced rate which is determined based on the specified reduced level of acceleration in the acceleration driving control parameter.”, para. 0073). 
Response to Arguments
	Applicant’s arguments filed 3/31/2021 with respect to the pending claims have been considered but are moot in view of the newly formulated rejection necessitated by Applicant’s amendments. However, at least one argument remains relevant to the current rejection. 
Applicant asserts, page 10, 
“Al-Dahle fails to disclose, teach, or suggest each and every limitation of independent Claim 1. As an example, and as indicated by the Examiner during the interview on 25 March 2021, Al-Dahle fails to disclose, teach, or suggest generating a plurality of proposed vehicle actions associated with vehicle status data based on the external environment of the vehicle, as independent Claim 1 recites. As another  example, Al-Dahle fails to disclose, teach, or suggest determining a respective comfort level for each proposed vehicle action of the plurality of proposed vehicle actions based on the external environment of the vehicle and the vehicle status data using a model, wherein the model is trained using records of performed vehicle actions, wherein each of the records for each performed vehicle action comprises external environment data, vehicle status data, and a perceived passenger comfort level for the performed vehicle action, as independent Claim 1 further recites.”
	However, such a statement amounts to no more than reciting the disputed limitations and generally alleging that the cited prior art reference is deficient. Merely pointing out certain claim features recited in independent claim 1 and nakedly asserting that none of the cited prior art references In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997). See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”). Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996): In re De Blauwe, 736 F,2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984; See MPEP 2145. In addition, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.Sti 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion ot what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prime fade case of obviousness.'').
Conclusion







The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313)446-4917. The examiner can normally be reached Monday-Friday, 9AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665